DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the storage case" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Further, as there is no storage case introduced there is insufficient antecedent basis for “the stored removable oral device”.
Claims 4-7 are rejected as being dependent on a rejected claim above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Longley (US 2007/0277836) in view of Gustafson (US 5924422).
With respect to claim 1, Longley discloses A method of managing body weight in a human, the method ([0095], device may be used for weight loss) comprising: providing a removable oral device comprising an integral usage sensor (Fig 2A-2B, Fig 3, intra oral device 120 with integrated sensor system 330, sensors can respond to temperature, humidity, contact, and pH which would all be indicators the device is in the mouth and in use), wherein the removable oral device comprises a palatal element coupled to a clasping element (Fig 2A, device with a housing 200, interpreted as a palate element as it is adjacent to the palate; Fig 2A, clasp element 250/262/260 which clasp to the teeth), … wherein the palatal element comprises a body comprising a thickness configured to lower a vaulted area of the roof of the mouth to decrease an overall oral volume of the mouth during eating of food to a first oral volume to reduce consumption of amounts of the food ([0041], device has a thickness that would reduce the volume of the mouth and reduce food amounts, the device does leaves a space between the device palate surface 204 and the palate but would still reside adjacent the palate and thus lower a vaulted area of the roof of the mouth), wherein the clasping element is configured to assist in removal of the removable oral device from the user's mouth (Fig 2B, while the clasping elements 250/262/260 retain the device onto the teeth, the would also serve as a point of contact for a user’s fingers to aid in the device removal), and wherein the removable oral device is configured to be inserted and retained in the mouth during the eating of the food ([0041], device is retained within the mouth making the mouth have less volume when eating), … monitoring usage frequency of the removable oral device by transferring usage values from the usage sensor to an external device separate from the removable oral device ([0033], [0039], device sensors monitor system in use and this data can be transferred to the external analyzer 160 can receive the values and determine usage frequency, or lack thereof); and providing feedback to the human based on the transferred usage values to manage body weight in the human ([0039], user can program the analyzer 160 so that the resulting usage data transferred to the analyzer 160 results in feedback via an email, text, etc. to manage the weight of a user according to the pre-determined plan).  
Longley is silent on wherein the palatal element is configured to contact a roof of a user's mouth at a palatal surface, and wherein the removable oral device is configured not to alter or retain a position of the teeth with continued use of the removable oral device during eating of the food.
Gustafson teaches an analogous intraoral device having an a body/palate element 12 which reduces the volume of the users mouth (col 4 ln 00-5) wherein the palatal element is configured to contact a roof of a user's mouth at a palatal surface (col 4 ln 25-30, col 4 ln 60, device surface 14 rests against the palate), and wherein the removable oral device is configured not to alter or retain a position of the teeth with continued use of the removable oral device during eating of the food (col 4 ln 5-55, device body fits comfortably against the teeth and the clasp fits in between two teeth with a ball at the end that fits in between the teeth, since the device does not completely surround the teeth nor apply pressure to the teeth it would not alter or retain a position of the teeth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the clasp elements of Longley to be the wire and ball that fits between the teeth as taught by Gustafson and to modify the body of Longley to contact the palate as taught by Gustafson as contacting the palate increases the security of the device in place and the wire and ball have very little impact on the normal functions of the mouth (Gustafson col 3 ln 10-20).
With respect to claim 8, Longley/Gustafson discloses The method of claim 1, further comprising transferring the usage values to a mobile device (Longley [0039], user can program the analyzer 160 so that the resulting usage data transferred to the analyzer 160 results in feedback via an email, text, etc. to manage the weight of a user according to the pre-determined plan, thus at least some level of the usage value is transferred to a mobile device via text; [0034], further communication may be made to any communication system in the network).  
With respect to claim 10, Longley/Gustafson discloses The method of claim 1, wherein the providing feedback to the human based on the transferred usage values to manage body weight in the human comprises using a mobile device (Longley [0039], user can program the analyzer 160 so that the resulting usage data transferred to the analyzer 160 results in feedback via an email, text, etc. to manage the weight of a user according to the pre-determined plan, texts may go to the device wearer).  
With respect to claim 12, Longley/Gustafson discloses The method of claim 1, wherein the providing feedback to the human based on the transferred usage values to manage body weight in the human comprises using an in-person coach (Longley [0039], user can program the analyzer 160 so that the resulting usage data transferred to the analyzer 160 results in feedback to an caregiver or professional, either of which who is monitoring and programming the expectations of the patient would be considered a coach).  
With respect to claim 16, Longley/Gustafson discloses The method of claim 1, further comprising configuring the clasping element to comprise a wire comprising a coating on at least some portion of the wire (Gustafson Fig 2, a portion of the wire 18 is embedded in the body 12, thus a portion of the wire is coated).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of the clasp elements of Longley to be the wire and ball that fits between the teeth as taught by Gustafson and to modify the body of Longley to contact the palate as taught by Gustafson as contacting the palate increases the security of the device in place and the wire and ball have very little impact on the normal functions of the mouth (Gustafson col 3 ln 10-20).
With respect to claim 17, Longley/Gustafson discloses The method of claim 1, further comprising configuring the usage sensor to comprise one or more of an optical sensor, a Bluetooth device, a temperature sensor, a cellular chip, a radio frequency transmitter, a processor, a memory unit, a transmitter or a receiver (Longley [0048], temperature sensor).

Claims 2, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Longley/Gustafson as applied to claim 1 above, and further in view of Radmand (US 2017/0290699).
With respect to claim 2, Longley/Gustafson discloses The method of claim 1.
Longley/Gustafson is silent on further comprising transferring the usage values from the usage sensor to a removable oral device storage case sized and arranged to receive and store the removable oral device (Longley [0039], user can program the analyzer 160 so that the resulting usage data transferred to the external analyzer 160, optionally this transfer may be via a wire connection, but the analyzer is not a storage case).  
Radmand teaches an analogous intra oral device with a variety of sensors ([0010]) which are stored in the device ([0041]) the usage values from the usage sensor to a removable oral device storage case sized and arranged to receive and store the removable oral device ([0041], claim 19, storage transfer device 80 can receive and store the oral device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the system of Longley/Gustafson and add the optional storage pod as taught by Radmand which allows for simultaneous storage, data transfer, and battery charging (Radmand [0041]).
With respect to claim 9, Longley/Gustafson discloses The method of claim 1.
Longley/Gustafson is silent on further comprising transferring the usage values to a wearable device (Longley [0034], further communication may be made to any communication system in the network but did not detail what else was on the network).  
Radmand teaches an analogous intra oral device with a variety of sensors ([0010]) with the steps of transferring the usage values to a wearable device ([0039], smart watch is a wearable computer that would be able to receive data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the system of Longley/Gustafson and add a smart watch to the network as taught by Radmand in order to increase the accessibility of the data and to allow for different ways to communicate with the system (Radmand [0039]).
With respect to claim 11, Longley/Gustafson discloses The method of claim 1.
Longley/Gustafson is silent on wherein the providing feedback to the human based on the transferred usage values to manage body weight in the human comprises using a wearable device (Longley [0039] has previously discloses the step of providing feedback as a user can program the analyzer 160 so that the resulting usage data transferred to the analyzer 160 results in feedback to manage the weight of a user according to the pre-determined plan, but Longley does not clarify a wearable device).  
Radmand teaches an analogous intra oral device with a variety of sensors ([0010]) with the steps of transferring the usage values to a wearable device ([0039], smart watch is a wearable computer that would be able to receive data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the system of Longley/Gustafson and add a smart watch to the network as taught by Radmand in order to increase the accessibility of the data and to allow for different ways to communicate with the system (Radmand [0039]).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Longley/Gustafson as applied to claim 1 above, and further in view of Smith et al (US 2014/0134561).
With respect to claim 3, Longley/Gustafson discloses The method of claim 1.
Longley/Gustafson further comprising transferring the usage values from the stored removable oral device to the storage case by providing an optical transmission from the stored removable oral device to the storage case (Longley [0039], user can program the analyzer 160 so that the resulting usage data transferred to the external analyzer 160, but the analyzer is not a storage case).  
Smith et al teaches an analogous oral device which transmits information ([0016]) comprising transferring the usage values from the stored removable oral device to the storage case ([0016], [0020], [0026], transferring data from the mouth guard 100 to the storage case 120/403, values such as usage via temperature measurements) by providing an optical transmission from the stored removable oral device to the storage case ([0019], [0020] transfer of data can be infrared communication which is non visible optical transmission). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the system of Longley/Gustafson and add to have the optional storage box as taught by Smith et al to allow for device charging which data is transferring thus increasing efficiency and time usage (Smith et al [0016]).
With respect to claim 4, Longley/Gustafson/Smith et al discloses The method of claim 3, further comprising configuring the optical transmission to comprise non-visible light wavelengths (Smith et al [0019], [0020] transfer of data can be infrared communication which is non visible optical transmission). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the system of Longley/Gustafson and add to have the optional storage box as taught by Smith et al to allow for device charging which data is transferring thus increasing efficiency and time usage (Smith et al [0016]).
With respect to claim 5, Longley/Gustafson/Smith et al discloses The method of claim 4, further comprising transferring the usage values received by the storage case to the external device (Smith et al [0035], reader 403/102 may transfer values to another external device such as a phone).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the system of Longley/Gustafson and add to have the optional storage box as taught by Smith et al to allow for device charging which data is transferring thus increasing efficiency and time usage (Smith et al [0016]).
With respect to claim 6, Longley/Gustafson/Smith et al discloses The method of claim 4, further comprising transferring the usage values received by the storage case to a mobile device (Smith et al [0035], reader 403/102 may transfer values to another external device such as a mobile phone).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the system of Longley/Gustafson and add to have the optional storage box as taught by Smith et al to allow for device charging which data is transferring thus increasing efficiency and time usage (Smith et al [0016]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Longley/Gustafson/Smith et al as applied to claim 4 above, and further in view of Radmand.
With respect to claim 7, Longley/Gustafson/Smith et al discloses The method of claim 4.
Longley/Gustafson/Smith et al as they are currently combined is silent on further comprising transferring the usage values received by the storage case to a wearable device (Smith et al [0035], reader 403/102 may transfer values to another external device such as a phone, but a phone is not inherently wearable).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the system of Longley/Gustafson and add to have the optional storage box as taught by Smith et al to allow for device charging which data is transferring thus increasing efficiency and time usage (Smith et al [0016]).
Radmand teaches an analogous intra oral device with a variety of sensors ([0010]) with the steps of transferring the usage values to a wearable device ([0039], smart watch is a wearable computer that would be able to receive data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the system of Longley/Gustafson/Smith et al and add a smart watch to the network as taught by Radmand in order to increase the accessibility of the data and to allow for different ways to communicate with the system (Radmand [0039]).

Claims 13 -14 are rejected under 35 U.S.C. 103 as being unpatentable over Longley/Gustafson as applied to claim 1 above, and further in view of Huey (US 3727309).
With respect to claim 13, Longley/Gustafson discloses The method of claim 1.
Longley/Gustafson is silent on wherein the removable oral device comprises a variable hardness with a hardness at an apex surface being greater than a hardness at edges of the removable oral device adjacent to teeth of the human when the removable oral device is inserted into the oral cavity of the human.  
Huey teaches an analogous intra oral device at the soft palate with a variable hardness with a hardness at an apex surface 48 being greater than a hardness at edges of the removable oral device at 29 adjacent to teeth of the human when the removable oral device is inserted into the oral cavity of the human (col 6 ln 35-56, layer 29 has a durometer of 60 and layer 48 has a durometer of 70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hardness of the device of Longley/Gustafson to be the variable hardness as taught by Huey in order to better fit the user’s mouth (Huey col 2 ln 9-18). 
With respect to claim 14, Longley/Gustafson/Huey discloses The method of claim 13, The method of claim 13, further comprising configuring an apex surface of the removable oral device with a first material comprising a Vickers hardness of at least 10 HV and configuring edges of the removable oral device to comprise a second material with a Vickers hardness of less than 10 HV (Huey col 6 ln 35-56, layer 29 has a durometer of 60 and layer 48 has a durometer of 70).  
Examiner further notes, in light of cited prior art that each claimed hardness is design choices considered as result effective variables, which can be optimized within prior art conditions or through routine experimentation to best fit each individual human anatomy. The claimed mouthguard hardness which fell within the broad scope of the references are held to be unpatentable there over because, among other reasons, there was no evidence of the criticality of the claimed test and hardness within the specification. And where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hardness of the device of Longley/Gustafson to be the variable hardness as taught by Huey in order to better fit the user’s mouth (Huey col 2 ln 9-18). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Longley/Gustafson/Huey as applied to claim 13 above, and further in view of Smith et al.
With respect to claim 15, Longley/Gustafson/Huey discloses The method of claim 13, further comprising configuring the usage sensor to comprise a temperature sensor (Longley Fig 2A-2B, Fig 3, intra oral device 120 with integrated sensor system 330, sensors can respond to temperature, humidity, contact, and pH which would all be indicators the device is in the mouth and in use).
Longley/Gustafson/Huey is silent on transferring the usage values from the usage sensor to a removable oral device storage case using a non-visible light transmission from the removable oral device to the removable oral device storage case, and wirelessly transferring the usage values received by the removable oral device storage case to a mobile device.  
Smith et al teaches an analogous oral device which transmits information ([0016]) comprising transferring the usage values from the usage sensor to a removable oral device storage case ([0016], [0020], [0026], transferring data from the mouth guard 100 to the storage case 120/403, values such as usage via temperature measurements) using a non-visible light transmission from the removable oral device to the removable oral device storage case ([0019], [0020] transfer of data can be infrared communication which is non visible optical transmission), and wirelessly transferring the usage values received by the removable oral device storage case to a mobile device ([0035], reader 403/102 may transfer values to another external device such as a phone).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the system of Longley/Gustafson/Huey and add to have the optional storage box as taught by Smith et al to allow for device charging which data is transferring thus increasing efficiency and time usage (Smith et al [0016]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786